Citation Nr: 1753695	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  06-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right arm numbness as secondary to service-connected hypertension.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1980 to August 1983.

This appeal arises from decisions originating in the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the AOJ).

In July 2014, the Veteran, with the assistance of counsel, testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the Veteran's testimony is found on the Legacy Content Manager (LCM).  The Veteran's entire claims file is found in the LCM and Veterans Benefit Management System (VBMS) databases.

In March 2015, the Board remanded the Veteran's appeal to the AOJ for additional development.  The Board finds that the AOJ completed the requisite, substantial development.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Consequently, the Board will proceed with analysis and decision for the first claim on the title page.  

In February 2016, the agency of original jurisdiction (AOJ) granted service connection for the Veteran's claim to entitlement for erectile dysfunction, secondary to service-connected hypertension.  The AOJ assigned an effective date of November 27, 2009.  As this AOJ action represents a complete resolution of this issue, the Board of Veterans' Appeals (Board) will not consider it in the sections that follow.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).


The issue(s) of entitlement to service connection for right arm numbness is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In July 2008, the Board denied service connection for right arm numbness.  The Veteran was notified of his rights relating to this claim, but did not file his appeal within the applicable time window. 

2. The testimonial evidence, delivered at the July 2014 videoconference hearing, relates to an unestablished fact necessary to substantiate the claim (a nexus), raising a reasonable possibility of substantiating the Veteran's claim for service connection for right arm numbness.  

3. An acquired psychiatric disorder was not present in service, and his current alcohol and cocaine use disorders are not etiologically related to any service-connected disability. 


CONCLUSIONS OF LAW

1. The July 2008 Board Decision, which denied service connection for right arm numbness, is final.  38 U.S.C.A. § 7104 (b)(West 2014); 38 C.F.R. § 20.1100 (2017).

2. The testimonial evidence offered during the July 2014 videoconference hearing is new and material, and the issue of service connection for right arm numbness is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3. An acquired psychiatric disorder was not incurred in or aggravated by active service and is unrelated to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VCAA Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With regards to the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and right arm numbness, the Board notes that VA notified the Veteran, in correspondence dated November 2005 and November 2006, of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  After consideration of the content of these letters, the Board concludes that VA has fulfilled its duty to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, the notice was timely.  Moreover, any undetected defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran was additionally afforded VA examinations in January 2006, January 2007, May 2010, and December 2015.  The VA examiners considered the Veteran's lay assertions in reaching their conclusions.  The Board finds that these medical opinions are adequate to decide the claim on appeal.

As noted before, the Veteran testified at a March 2015 videoconference hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and identified the elements of the claims that were lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issues on appeal, including those listed on the title page of this decision.  The Veteran was assisted at the hearing by his private attorney.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of the Veteran's entitlement claims for an acquired psychiatric disorder and right arm numbness.

II. New and Material Evidence 

In February 2006, the Veteran's claim for entitlement to service connection for right arm numbness was denied because there was no nexus between the current disability and his active duty service.  In March 2006, the Veteran submitted his notice of disagreement (NOD) with the AOJ rating decision.  In July 2008, the Board issued a final decision, concluding that the Veteran's right arm numbness was not caused or aggravated by his service-connected hypertension.  See 38 C.F.R. § 20.1100.  The record does not show that the Veteran filed an appeal of this decision to the Court of Appeals for Veterans Claims.

In November 2009, the Veteran renewed his request for service connection for right arm numbness, secondary to hypertension.  In August 2010, the AOJ determined that there was no new and material evidence relating to an unestablished fact necessary to substantiate the Veteran's secondary service-connection claim.  The AOJ determined that the applicable evidence supported that right arm numbness was resultant of spinal myelopathy and not hypertension medications.  In a June 2011 NOD, the Veteran voiced his dissatisfaction with the AOJ's determination on his secondary service-connection, right arm numbness disability claim.

Regardless of the RO's actions to date, the Board has jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim. If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

At the July 2014 videoconference hearing, testimonial evidence suggested that the Veteran suffered injuries during a fall related to a service-connected hypertensive syncope event.  Further, the Veteran avers that his right arm numbness is somehow related to this hypertensive syncope event at a VA Medical Center in December 2005.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds the testimonial evidence received was not previously submitted to the VA before the July 2008 Board decision, and is therefore "new" evidence. The Board will now turn to a discussion of whether this new evidence is "material." The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

As discussed above, the Veteran's claim was denied for failure to provide sufficient evidence of a nexus between his right arm numbness and active-duty service or a service-connected disability (hypertension).  The Board finds that the testimonial evidence constitutes new and material evidence to reopen the right arm numbness claim.  This new evidence addresses a requirement of service connection that was previously denied, specifically the failure to establish a nexus.  Therefore this new evidence is material and the Veteran's claim for service connection of right arm numbness is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III. Service Connection in General

In seeking VA disability compensation, the Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV. Analysis of Acquired Psychiatric Disorder Claim

In his September 2006 Statement in Support of Claim, the Veteran asks VA to service connect a depression disorder, secondary to his service-connected hypertension.  During the March 2015 videoconference hearing, the Veteran's attorney clarified the claim with, "he is depressed because of his (service-connected) hypertensive condition."  

As noted earlier, there must be current disability, or a nexus between a current disability and a service-connected disability in order for the Veteran to substantiate a service-connection claim on a direct or secondary basis.  Shedden, 381 F.3d at 1167; Wallin, 11 Vet. App. at 512 (1998); Reiber, 7 Vet. App. at 516-17.  With satisfaction of the first, requisite element of a service-connection claim as the goal, the Board has thoroughly reviewed the Veteran's claims file. 

In October 2006, the Veteran was referred to Dr. H.V for a depressed mood.  Dr. H.V. assigned DSM-IV diagnoses for major depressive disorder (single episode) and cocaine abuse (in complete remission).  During the initial impression, the Veteran reported that he was having a lot symptoms of depression.  He reported that the depression began a year earlier, which is when he began having pain in his right shoulder and right arm.  Additionally, the Veteran reported multiple psychosocial stressors.  Dr. V.H described the Veteran as "well groomed, casually dressed, relates well to interviewer, and is cooperative and fairly easily engaged in conversation.  He is mildly guarded and vague in his reporting."

In January 2007, the Veteran was seen by a VA provider to determine whether an acquired psychiatric condition was etiological related to his service-connected hypertension.  At the conclusion of the VA provider's examination of the Veteran, he opined, "this individual is not truly depressed, but that he may some Axis II involvement, which causes him to see himself depressed, namely narcissistic personality disorder."  This medical conclusion was reached without review of the Veteran's claims file.   

In November 2012, VA received the Veteran's treatment notes from the Dallas Doctor's Pain Clinic.  Nowhere within this clinical report, was it noted that the Veteran presented with symptoms correlating with depression, anxiety or another psychiatric condition.

In October 2014, VA received a statement from the Veteran's spouse.  The wife describes multiple difficulties arising from the Veteran's hypertension.  Specific to the acquired psychiatric claim, she writes that the Veteran's attitude is affected, and it is extremely difficult to live with him.   

In October 2014, VA received the Veteran's treatment history from the VA medical center in Dallas (2010-2014).  Within the "past medications/treatments for current complaint" section, depression (not otherwise specified) was identified.  However, there was no indication of whether the Veteran satisfied any of the DSM criteria for this notation.  During a November 2014 mental status examination at this VA center, it was noted that the Veteran was, "(a)lert and fully oriented, adequately groomed, calm, cooperative, speech normal rate and tone, good eye contact , normal psychomotor activity, mood "OK," affect appropriate, thinking linear, no evidence of formal thought disorder, denies auditory, denies visual hallucinations, denies paranoia or delusions, denies suicidal, denies homicidal ideations or violent thoughts, no psychotic symptoms elicited."

In December 2015, a VA psychologist delivered a thorough, supported, and well-reasoned opinion regarding the Veteran's current state of mental health.  The VA provider noted diagnoses for alcohol and cocaine disorders, which were currently in remission.  Aside from these two remissive disorders, which were not attributed to active military service, the Veteran did not present with symptoms consistent with another DSM-V disorder.  

Importantly, the December 2015 VA psychologist's remarks included the following: 

Although the Veteran reported he feels depressed at the time of the present exam, there is concern regarding his credibility based on his testing results. ... He also mentioned that he feels the same now as he did prior to his military service with regard to his mental health, so if he does have a depressive disorder, it is less likely as not related to his military service.  It is also important to point out that the Veteran's substance use pre-dated the military and these disorders (although in remission) are not related to his military service.  Of note, substance use can mimic or cause mental health symptoms such as depression and anxiety.  

During the medical history section of this examination report, the VA provider points out the first mention of depression occurred in 2006, shortly after the Veteran filed his service-connection claim for depression secondary to hypertension. 

Initially, the Board notes that the Veteran and his wife posit that service-connected hypertension has led to development of an acquired psychiatric disorder.  The Board appreciates that symptoms, and a limited number of diagnoses, are within the competence of lay observers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  However, the Board cannot find the proffered lay statements competent, because the etiology of the Veteran's depression lies outside the realm of common knowledge.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

Pursuant to 80 Fed. Reg. 14,308 (Mar. 19, 2015), claims that were initially certified for appeal to the Board, prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-V will apply.  Id.  

The October 2006 examination resulted in a diagnosis of major depressive disorder, single episode (under DSM-IV).  The December 2015 examination did not result in a depression diagnosis (under DSM-V).  In December 2015, the DSM-V diagnoses were alcohol and cocaine use disorders (in remission).

The remainder of the Veteran's claims file contains differing medical evidence with regard to the acquired psychiatric disorder claim.  For instance, the Veteran's service treatment records are devoid of an acquired psychiatric disorder diagnosis.  As noted earlier, the January 2007 provider at the North Texas HCS opined, "this individual is not truly depressed . . .."  The October 2014 facility treatment notes contain a diagnosis for depression, not otherwise specified.

Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.   D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  When the Board is confronted with assignment of probative weight to conflicting medical evidence and/or opinions, it considers whether they are: 1) based on sufficient facts or data; 2) the product of reliable principles and methods; and 3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 395, 302 (2008).  The Board may assign greater probative weight to one examiners' opinion over another's based on its reasoning and whether the examiner reviewed prior clinical records and other pertinent evidence.  Gabrielson v. Brown, 7 Vet. App. (1994).

Based on the controlling case law just cited, the Board favors the December 2015 VA examination report above the remaining, pertinent medical evidence found in the Veteran's claims file.  The reporting psychologist, S.E.P., supplied DSM-V diagnoses after reviewing the Veteran's electronic and hard copy claims file.   Dr. S.E.P. considered the Veteran's lay statements, past and present, regarding his claimed depressive symptomatology.  Dr. S.E.P. considered and discussed the Veteran's in-service notations for anti-social behavior and anxiety.  

The Board finds that Dr. S.E.P. properly reviewed the evidence, provided a well-reasoned response, and supported that response with the evidence in the Veteran's claims file.  Ultimately, Dr. S.E.P. concluded, " the Veteran did not report symptoms consistent with any one disorder other than substance use disorders which are have no current symptoms as they are in remission . . .."  Dr. S.E.P. concluded with, "substance use can mimic or cause mental health symptoms such as depression and anxiety."  With regard to this final conclusion, the Board notes that the Veteran's urinalysis on November 6, 2012 was positive for cocaine.  See Dallas Doctor's Pain Clinic Note.  

As noted earlier, to prevail on a secondary service-connection claim, there must be medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.  After thorough review and consideration of the entire claims file, the Board concludes that the preponderance of the evidence goes against the Veteran's claim for service connection for an acquired psychiatric disorder.  Ultimately, the preponderance of the evidence indicates that the Veteran's symptoms arise from alcohol and cocaine use disorders.  

In conclusion, the most probative evidence is against a link between the Veteran's alcohol and cocaine use disorders and active service.  Moreover, no link can be identified between his service-connected hypertension and his alcohol and cocaine used disorders.   As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for right arm numbness, secondary to service-connected hypertension, is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hypertension, is denied.


REMAND

The Veteran's claim for service connection for right arm numbness received a directive in the Board's March 2015 remand.  In reply to that remand directive, a VA staff physician delivered a well-reasoned report in December 2015.  However, the resulting report did not address an avenue that could substantiate the Veteran's service connection claim.  Namely, the VA provider did not address whether right arm numbness was proximately due to, or the result of, a fall caused by service-connected hypertension.  See 38 C.F.R. § 3.310(a).  

The December 2015 VA provider opined, "it is less likely than not that this veteran's pain, numbness, and weakness in the right arm are caused by, or aggravated by, his (service-connected hypertension), to include antihypertive medication use."  The VA provider surmised that, "(t)his veteran's current complaints of pain, numbness, and weakness in the right arm are secondary to his cervical spine condition (cervical myeloradiculopathy)."  

The Board finds that the December 2015 report is insufficient, because the VA provider did not offer an opinion on whether uncontrolled hypertension led to the Veteran's fall in December 2005.  Moreover, the VA provider did not offer an opinion on whether cervical myeloradiculopathy, the identified cause of the Veteran's right arm numbness, originated with the Veteran's fall in December 2005.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the December 2015 VA medical examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

2. If the original December 2015 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.  Any necessary testing should be performed.

The examiner should address the following questions:

(a)  Please identify any diagnosed disorders manifested by numbness, pain, or other symptoms in the right arm.  

(b)  For each currently diagnosed disorder, please state whether it is at least as likely as not (a 50 percent probability or greater) that such disorder is etiologically related to the Veteran's service-connected hypertension.  

Specifically, the VA provider should opine on whether uncontrolled hypertension led to the Veteran's fall in December 2005.  

(c) The VA provider should also address whether cervical myeloradiculopathy, the identified cause of the Veteran's right arm numbness, originated with the Veteran's fall in December 2005.  

(d) Finally, the VA provider should opine on whether the evidence found in the Veteran's claims file supports any medical nexus between service-connected hypertension and cervical myeloradiculopathy.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


